424 P.2d 96 (1967)
George E. STILES, Petitioner,
v.
Warden Ray PAGE, State Penitentiary, McAlester, Oklahoma, Respondents.
No. A-14181.
Court of Criminal Appeals of Oklahoma.
February 15, 1967.
George E. Stiles, pro se.
No response by State.
NIX, Presiding Judge:
This is an Original Proceeding in which the petitioner, George E. Stiles, seeks a Writ of Mandamus from this Court directing the Warden of the State Penitentiary to credit petitioners time served with some number of days spent in jail, and on bail, before being received at the penitentiary.
However, this petition must fail on its face. Petitioner states that he was sentenced from the District Court of Oklahoma County for the crime of "Grand Larceny, After Former Conviction of a Felony."
This Court has held, as in the Application of Roberson, Okl.Cr., 400 P.2d 459, that:
"All inmates in state penal institution who are serving their first terms with good conduct record and who have no infraction of rules and regulations of penal institution shall be allowed, as deduction from term of imprisonment, jail term, if any, served prior to being received at penal institution." (Emphasis ours)
The only inmates who receive credits for their jail time, are first offenders.
"Defendant who was sentenced after former conviction of felony was not entitled to deduction for jail time served prior to being received at penal institution."
Application of Neal, Okl.Cr., 373 P.2d 1022.
The Writ prayed for, is accordingly denied.
BUSSEY and BRETT, JJ., concur.